—Order, Supreme Court, New York County (Burton Sherman, J.), entered January 7, 1991, which dismissed plaintiffs cause of action for punitive damages and denied Bivona & Cohen, P. C.’s motion to be relieved as counsel for Jesus Paz, unanimously modified, on the law and the facts, to the extent of granting the motion to withdraw, and otherwise affirmed, without costs.
*514Pursuant to a comprehensive insurance policy issued by Western World Insurance Company, Inc., Bivona & Cohen, P. C. was retained to represent "Jesus Paz, d/b/a Jose Pena”, in the third party action. Paz, who retained his own counsel, was deposed at an examination before trial, where he denied that his name was Jose Pena, the named insured. Since the insurance policy only provided legal coverage for the named insured, Bivona & Cohen established its entitlement to withdraw as counsel.
We have examined plaintiffs contention that the IAS court erred in dismissing his cause of action for punitive damages and find it to be without merit. Concur—Sullivan, J. P., Milonas, Ross, Kassal and Rubin, JJ.